Order entered December 5, 2022




                                                            In The
                                             Court of Appeals
                                      Fifth District of Texas at Dallas

                                                  No. 05-22-00429-CR

                                          KAILLE WRIGHT, Appellant

                                                               V.

                                       THE STATE OF TEXAS, Appellee

                            On Appeal from the 291st Judicial District Court
                                         Dallas County, Texas
                                 Trial Court Cause No. F18-30193-U

                                                           ORDER

               Before the Court is the November 30, 2022 request of court reporter Sasha

      S. Brooks for a third extension of time to file the reporter’s record. 1 Ms. Brooks

      explains she needs a third extension to obtain playable copies of State’s Exhibits




1
    Ms. Brooks’s request identifies the appellant as “Kallie Wright” and the cause number for extension as 05-22-00754-
      CR. Cause no. 05-22-00754-CR is the case of appellant Dionte Price. The request identifies Assistant District
      Attorney Keena Miller as the person from whom Ms. Brooks is seeking copies of the State’s exhibits. A review of
      the trial court judgments in the clerk’s records in these cases shows Keena Miller was the assistant district attorney
      representing the State in cause no. 05-22-00429-CR, but not in cause no. 05-22-00754-CR. We conclude Ms. Brooks
      intended to file for an extension in cause no. 05-22-00429-CR.
88 and 95. We GRANT the request and ORDER the reporter’s record filed by

December 14, 2022.

      If the reporter’s record is not filed by December 14, 2022, the Court may

consider other remedies including ordering Ms. Brooks not to sit until the record is

filed or abating the case to the trial court to make findings regarding the status of

the reporter’s record.


                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE